Citation Nr: 1814998	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-32 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral cataracts, to include as secondary to diabetes mellitus type II and/or exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.  He is the receipt of numerous awards and decorations, including the Purple Heart Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2008 by a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the record.

In March 2016, the Board remanded the appeal for additional development. Thereafter, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in August 2017, and such opinion was obtained in November 2017. The Veteran and his representative were provided with a copy of such opinion in December 2017, and submitted responses in January 2018 and February 2018, respectively. 


FINDING OF FACT

Bilateral cataracts is not shown to be causally or etiologically related to any disease, injury, or incident during service and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for bilateral cataracts have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service. See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). In the instant case, the Veteran's bilateral cataracts are not considered a chronic disease pursuant to VA regulations and, as such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service. 38 U.S.C. § 1116(f). Here, the Veteran was exposed to herbicide agents coincident with his service in the Republic of Vietnam from December 1966 to October 1967.

Furthermore, if a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service. 38 C.F.R. § 3.309(e). However, bilateral cataracts are not acknowledged to be presumptively related to herbicide exposure. Notwithstanding such presumption, a veteran is not precluded from establishing service connection with proof of direct causation. Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The record reflects that the Veteran is in receipt of the Purple Heart Medal. As such, the provisions of 38 U.S.C. § 1154(b) are applicable in this case, which state, in pertinent part, that in any case where a veteran is engaged in combat during active service, lay or other evidence of service incurrence of a combat related disease or injury will be considered sufficient proof of service connection if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence during service, and, to that end, VA shall resolve every reasonable doubt in favor of the Veteran. The Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service. See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012). The combat presumption, however, does not alleviate the requirement that the evidence show current disabilities attributable to the past in-service disorders. See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  However, in the instant case, the Veteran has not alleged that any aspect of his combat service resulted in an injury to the eyes or otherwise led to his cataracts.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R.  § 3.310(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his currently diagnosed bilateral cataracts (see December 2016 VA examination) were caused by his acknowledged in-service exposure to herbicide agents, or, alternatively, caused or aggravated by his service-connected diabetes. However, based upon review of the evidence, the Board finds that service connection for such disorder is not warranted.

In this regard, the Veteran's service treatment records (STRs) are negative for any complaints, treatment, or diagnoses referable to bilateral cataracts. His post-service private treatment records reveal that he had cataracts extracted from both of his eyes in June 2006. Such also indicate that he was diagnosed with diabetes in November 2006; however, the Veteran alleges that he believed that he had diabetes prior to the date of diagnosis. Further, at the November 2015 Board hearing, he stated that his private ophthalmologist indicated that his diabetes was responsible for the early onset and severity of the cataracts.  

Pursuant to the Board's March 2016 remand, the Veteran was afforded a VA examination in December 2016. At such time, the examiner found that the Veteran had a diagnosis of bilateral cataracts and pseudophakia, but did not have any signs of diabetic-associated retinopathy. The examiner noted that the Veteran's cataracts had been removed and therefore could not be assessed; nonetheless, she determined that the Veteran's cataracts were most likely age-related. In support thereof, the examiner explained that the cataract surgeon's report stated that the Veteran had anterior cortical cataracts and such were age-related and not aggravated or secondary to diabetes, despite the Veteran's feeling that he was diabetic prior to his diabetes diagnosis in November 2006. The examiner also reasoned that the Veteran's subjective symptoms of broken glass in his vision were secondary to vitreal strands or floaters, which were secondary to aging changes where the vitreous in the eye liquefied with time and had no association with diabetes. Thus, she concluded that the Veteran's bilateral cataracts and his symptoms were not aggravated by or secondary to his diagnosis of diabetes, which came after the ocular events.

However, while such examiner considered the Veteran's lay statements in regard to his eye symptoms and his belief that he had diabetes prior to the formal diagnosis in November 2006, the Board found such opinion to be inadequate to decide the claim. Specifically, the examiner did not provide an opinion as to whether the Veteran's bilateral eye cataracts were directly related to his military service, to include his acknowledged in-service exposure to herbicide agents. Moreover, the examiner did not use the correct standard in determining whether his cataracts were secondary to his diabetes as she was directed to opine on whether it was at least as likely as not that such was caused or aggravated by his service-connected diabetes. 

Accordingly, the Board sought a VHA opinion in August 2017 and such opinion was obtained in November 2017. Such examiner opined that there was a less than 50 percent probability that the Veteran's cataracts were caused by herbicide exposure during the Vietnam War. In support thereof, the examiner noted that there was no evidence that such type of exposure caused age related anterior cortical cataracts. With regard to whether the Veteran's cataracts were secondary to his service-connected diabetes, the examiner explained that anterior cortical cataracts were age related, and diabetes would not be a factor in the development or worsening of such disorder. The examiner further explained that this type of cataract was not typical of cataracts caused by diabetes and that cortical cataracts develop as a normal aging process in about 40 percent of patients in the age group of mid to late 50s. 

The examiner also noted that there was no evidence that having diabetes before 2006 would have resulted in the development or worsening of the Veteran's cataracts. In regard to the Veteran's feeling of having "broken glass in his eye" the examiner explained that a vitreous detachment which appeared from the exam was reason for such feeling, and that it was also an age-related process and commonly occurred after cataract surgery; thus, not associated with diabetes. The examiner further noted that the other possibility was that the Veteran had posterior capsular opacification, which caused similar symptoms of cataracts, and that such occurred in 3 to 5 percent of patients after cataract surgery and was not related to diabetes.

The Board notes that, in the February 2018 informal hearing presentation (IHP), the Veteran's representative cited to several medical articles in support of the argument that the Veteran's bilateral cataracts are associated with his service-connected diabetes. However, the Board finds that such articles are not relevant to the matter for consideration as they do not suggest a generic relationship between the Veteran's bilateral cataracts and his service-connected diabetes with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion. See Wallin v. West, 11 Vet. App. 509, 514 (1998); Sacks v. West, 11 Vet. App. 314, 317 (1998). 

Therefore, the Board accords great probative weight to the November 2017 VHA opinion regarding whether the Veteran's bilateral cataracts were directly related to his military service, to include his in-service exposure to herbicide agents, and/or secondary to his service-connected diabetes, as it is predicated on a thorough review of the record. Such opinion clearly reflects consideration of the Veteran's lay statements and medical records, and provide a complete rationale supported by the evidence of record. Furthermore, the opinion offers clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Thus, the Board accords great probative weight to the November 2017 VHA opinion. Notably, there is no contrary medical opinion of record.

The Board acknowledges that the Veteran believes that his bilateral cataracts are directly related to his military service, to include his in-service exposure to herbicide agents, and/or are secondary to his service-connected diabetes. However, while lay persons are competent to provide opinions on some medical issues, in this case, the cause of the Veteran's bilateral cataracts falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons are not competent to diagnose cancer); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, such matter involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Board finds the Veteran's lay assertions with regard to the nexus element are afforded no probative weight.  Consequently, the opinion of the November 2017 VA examiner is significantly more probative than his lay assertions.

Therefore, the Board finds that the Veteran's bilateral cataracts are not shown to be causally or etiologically related to any disease, injury, or incident during service, or caused or aggravated by the Veteran's service-connected diabetes. Consequently, service connection for such disorder is not warranted. In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral cataracts. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Service connection for bilateral cataracts is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


